       Case 1:20-cv-00178-RPK-RER Document 7-1
                                           4-1 Filed 03/12/20
                                                     01/13/20 Page 1 of 2 PageID #: 58
                                                                                    45

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                    IFEOMA IWUAMADI                                   )
                      370 Amboy Street                                )
                      Brooklyn, NY ll2l2                              )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 20-cv-178 RPK-RER
                                                                      )
     ANDREW SAUL, COMMISSIONER, SOCIAL                                )
          SECURITY ADMINISTRATION                                     )
      1100 West High Rise, 6401 Security Blvd.                        )
              Baltimore, MD 21235                                     )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Defendant: Andrew Saul, Commissioner, Social Security Administration
                                           Serve: Richard Donoghue, US Attorney for the Eastern Distirct of New York
                                           Attn: Civil Process Clerk
                                           US Attorney's Office
                                           271 Cadman Plaza East
                                           Brooklyn, NY 11201


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Joshua Parkhurst, LAW OFFICES OF JOSHUA PARKHURST
                                           11 Broadway, Suite 615
                                           New York, New York 10004
                                           (201) 577-2644



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               DOUGLAS C. PALMER
                                                                               CLERK OF COURT

                                                                                s/Kimberly Davis
Date: 1/13/2020
                                                                                          Signature of Clerk or Deputy Clerk
        Case 1:20-cv-00178-RPK-RER Document 7-1
                                            4-1 Filed 03/12/20
                                                      01/13/20 Page 2 of 2 PageID #: 59
                                                                                     46

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-cv-178

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)      Richard Donoghue, US Attorney for the Eastern Distirct of New York
 was received by me on (date)            01/13/2020                     .

           ’ I personally served the summons on the individual at (place)
                                                                                   on (date)                              ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                          , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                              ; or

           ’ I returned the summons unexecuted because                                                                                  ; or

           X Other (specify): Mailed copy via U.S. Certified Mail
           ’
                                   Tracking No.: 70181830000012419768
                                   Delivered on February 26, 2020                                                                              .


           My fees are $                           for travel and $                     for services, for a total of $           0.00          .


           I declare under penalty of perjury that this information is true.


 Date: 03/12/2020                                                     /s/Anne Wilson
                                                                                               Server’s signature

                                                                      Anne Wilson, Law Clerk
                                                                                           Printed name and title
                                                                       888 17th Street, N.W.
                                                                       9th Floor
                                                                       Washington, D.C. 20006
                                                                                               Server’s address

 Additional information regarding attempted service, etc:
